Title: Jonathan Williams, Jr., to the American Commissioners, 25 March 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes March 25. 1777.
I am still without any of your Favours which I confess gives me great uneasiness as I am apprehensive that my Letters have miscarried. The last I received from Mr. Deane which was 23 days in coming encreases this Suspicion: if you have not received one by every post this must be the Case as I have written by every one.
I have the pleasure to inform you that the anchors are arrived from Spain and those we wanted are procured. I have also received the Charts Capt. Wickes mentioned to have sent; but those Mr. Deane sent are not to be found.
I long since thought that the officers of Mr. DuCoudrays party were either gone or had given up all thoughts of going, but there are now 7 of them with 2 Servants who apply for passage, and say they have received advice that they were to pass on board the Count de Vergennes. The answer given them is that no person is to go in that Ship without particular orders. I therefore beg to be informed whether you will consent to this or not and if you do, whether their passages are to be gratis or not.
Please to send a Copy of the orders properly signed. I have a Copy but it will not be of any effect without your signature, please to have the word Jack (for the Signal,) translated petit pavilion and not flamme which signifies pendant: I took this liberty with those given to the Capt. of the Mercury.
I send this Letter under cover to Mr. Montieu to be sure that you have it. I request to have a particular Direction for my future Letters. I have the honour to be with great Respect Gentlemen Your most obedient and most humble Servant
Jona Williams Junr
The Honorable The Deputies of the United States.
 
Notation: From Mr. Williams March 25. 77.
